DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-10, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoyos (9,313,200).
Regarding claims 1, 10 and 19 Hoyos discloses,
 	Wherein the multimodal images are acquired using multiple types of vision sensors, and the multiple types of vision sensors are disposed in a first preset identity recognition scenario (note col. 25 lines 47-50 and 59-65, more than 1 imaging device, and device have multiple light emitters, NIR and LED-); the method comprises:
   	if it is determined that a first vision sensor detects a biometric part of a target object(note col. 25 lines 54-59, sensor detects biometric features), controlling each vision sensor to separately perform image acquisition for the biometric part (note capturing occurring is the controlling of vision sensor toe perform image acquisition for biometric part) in accordance with a preset acquisition strategy to obtain a target visual image of a corresponding type and acquisition time information of the target visual image (note col. 19 lines 4-6 and 12-16, time and location identified);       
  	Performing identity recognition for the target object according to a first target visual image to determine object identification information corresponding to the first target visual image (note col. 16 lines 43-48 and col 26 lines 40-45, processor performs identification of pattern information form the images); 
  	Determining object identification information corresponding to a target visual image of other type other than the first target visual image according to the acquisition time information of each target visual image and the object identification information corresponding to the first target visual image (note col. 16 lines 43-48, user input identification, object identification is determined).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyos (9,313,200) in view of official notice.

Regarding claims 6 and 15 Hoyos disclose,
 	after determining the object identification information corresponding to the target visual image of other type other than the first target visual image according to the acquisition time information of each target visual image and the object identification information corresponding to the first target visual image (note col. 16 lines 43-48, user input identification, object identification is determined) , further comprising: 
 	Hoyos does not clearly disclose labeling the target visual image of other type with the object identification information to serve as a model training sample; training a preset recognition model using the model training sample to obtain a recognition model trained to convergence.
However, labeling the target visual image of other type with the object identification information to serve as a model training sample; training a preset recognition model using the model training sample to obtain a recognition model trained to convergence is well-known in the art, and the fact that the limitation is well-known, the examiner takes “Official Notice”. 
The limitation labeling the target visual image of other type with the object identification information to serve as a model training sample; training a preset recognition model using the model training sample to obtain a recognition model trained to convergence is used for proper connection.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention include labeling the target visual image of other type with the object identification information to serve as a model training sample; training a preset recognition model using the model training sample to obtain a recognition model trained to convergence in the system of Hoyos such that the identification would be improved. 

Regarding claims 8 and 17 Hoyos discloses,
 	Wherein the target visual image of other type comprises any one or more of the following images: an NIR image, a depth image and a three-dimensional point cloud image (note col. 25 lines 60-65 and col. 26 lines 1-2, NIR sensor, NIR capturing sequence of images).

Regarding claims 9 and 18 Hoyos discloses,
 	Wherein the biometric part of the target object comprises any one of the following parts: a facial part, an iris part, a palm print part, and a fingerprint part (note col. 26  lines 3-9, cites iris recognized and part of the face).

Allowable Subject Matter
Claims 2-5, 7, 11-14, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for dependent claims 2-5, 7, 11-14, 16 and 20
Regarding dependent claims 2, 11 and 20,
Prior art could not be found for the features wherein the first target visual image is an RGB image; the controlling each vision sensor to separately perform image acquisition for the biometric part in accordance with the preset acquisition strategy to obtain the target visual image of the corresponding type and the acquisition time information of the target visual image, comprises: determining a flow volume of target objects passing through a designated site in the first preset identity recognition scenario; if the flow volume is greater than a preset flow volume threshold, controlling other type of vision sensor to periodically perform image acquisition for the biometrics part during controlling the first vision sensor to perform image acquisition for the biometrics part; if the flow volume is less than or equal to the preset flow volume threshold, controlling each vision sensor to periodically perform image acquisition for the biometric part within a preset time period.  
These features in combination with other features could not be found in the prior art.

Regarding dependent claims 3 and 12
Prior art could not be found for the features before performing identity recognition for the target object according to the first target visual image to determine the object identification information corresponding to the first target visual image, comprising: obtaining first registration visual images corresponding to target objects acquired by first vision sensors in user terminals; receiving object identification information corresponding to the first registration visual images sent by users through corresponding user terminals; performing feature extraction on each first registration visual image and associatively storing each extracted registration feature information with corresponding object identification information.  These features in combination with  the other feature could not be found in the prior art.  Claims 4 and 13, depend on claims 3 and 12, respectively.  Therefore are also objected.

Regarding dependent claims 5 and 14,
 	Prior art could not be found for the features wherein the determining the object identification information corresponding to the target visual image of other type other than the first target visual image according to the acquisition time information of each target visual image and the object identification information corresponding to the first target visual image, comprises: comparing acquisition time information corresponding to the target visual image of other type with acquisition time information corresponding to the first target visual image; if an acquisition time corresponding to the target visual image of other type is within an acquisition time range corresponding to the first target visual image, determining the object identification information corresponding to the first target visual image to be the object identification information corresponding to the target visual image of other type.  These features in combination with other features could not be found in the prior art.

Regarding dependent claims 7 and 16,
 	Prior art could not be found for the features determining acquisition environment information of the second preset identity recognition scenario; if the acquisition environment information indicates environment with sufficient visible light, using the first vision sensor to acquire the first target visual image of the target object, and performing identity recognition for the target object according to the first target visual image; if the acquisition environment information indicates environment with insufficient visible light, using other vision sensor to acquire the target visual image corresponding to the target object, and performing identity recognition for the target object according to the corresponding target visual image and the recognition model trained to convergence.  These features in combination with other features could not be found in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung  can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
September 24, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664